Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/043,592 filed 9/29/20 as a national stage entry of PCT/US19/24959 filed 3/29/12.  This action is in response to the preliminary amendment filed 9/29/20.  Claims 1-24 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 9/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  No copies were submitted for Foreign cite 2 or NPL cite 3.

The drawings are objected to because at least one reference number on at least sheets 1/29->11/29 and 19/29 is outside of the margins of the sheet numbering.  The examiner suggests shifting the page numbering towards the top of the sheets  as illustrate in marked-up Figure below. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    804
    728
    media_image1.png
    Greyscale


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/0880231 to Matsushita.
Matsushita provides a  device/posture seat 21 comprised of a foundation member 22 having a front portion 24 to support a user’s thighs 43 or “upper legs”, the front portion comprises first and second protrusions 24/27, a raised portion 26 between and partially surrounded by the protrusions 27 which is considered to meet the limitation of a “pommel” and a rear portion configured to receive a user’s lower pelvic area, the rear portion comprised of a central portion 23 and an upwardly inclined lateral portion (the upwardly curved sides and back portion 25).
With respect to claims 2-4, the various shapes and thickness of the different portions inherently provide for differently flexibilities.
With respect to claim 6, note figures 1 and 17.
With respect to claim 7, at least figure 4 shows “pommel” 26 elevated above the underlaying support surface.
With respect to claims 10, 16 and 21, the undersurface of the front edge of the pommel may be gripped. It is illustrated as substantially triangular with rounded edges.

With respect to claims 13 and 15, note anti-slip areas 53 as well as legs 31 disclosed as preventing slippage.  Alternatively the outer sheet 341 is disclosed as a woven or knitted fabric which would inherently provide increased friction to the foundation member 22.
With respect to claim 14, the downward turn at approximately reference number 24 in Figure 4 would prevent slip and the front portion.  Alternatively, padding 32 has outer sheet 341 disclosed as a woven or knitted fabric which would inherently provide increased friction to the foundation member 22. [fig.11].
With respect to claim 17, see anti-slip material 53. Alternatively, padding 32 has outer sheet 341 disclosed as a woven or knitted fabric which would inherently provide increased friction to the foundation member 22. [fig.11].
With respect to claim 23, figure 13 shows more rounded “pads” 31.

Claims 1-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2004/0245820 to Sorrenti.
Sorrenti provides a device seat 10 comprised of a foundation member 1 having a front portion 14 support a user’s thighs “upper legs”, the front portion comprises first and second lobes or “protrusions” 22, a raised pommel 26 and a rear portion configured to receive a user’s lower pelvic area, the rear portion comprised of a central portion 18 and an upwardly inclined lateral portion (the upwardly curved sides 20 and back 16).
With respect to claims 2-4, the various shapes and thickness of the different portions inherently provide for differently flexibilities.
With respect to claims 10, 16 and 21, the undersurface of the front edge of the pommel may be gripped. It is illustrated as substantially triangular with rounded edges.
With respect to claims 13 and 15, note anti-slip areas 53 as well as legs 31 disclosed as preventing slippage.  Alternatively the outer sheet 341 is disclosed as a woven or knitted fabric which would inherently provide increased friction to the foundation member 22.
With respect to claim 14, the downward turn at approximately reference number 24 in Figure 4 would prevent slip and the front portion.  Alternatively, padding 32 has outer sheet 341 disclosed as a woven or knitted fabric which would inherently provide increased friction to the foundation member 22. [fig.11].
With respect to claim 17, see anti-slip material 53. Alternatively, padding 32 has outer sheet 341 disclosed as a woven or knitted fabric which would inherently provide increased friction to the foundation member 22. [fig.11].
With respect to claim 23, figure 13 shows more rounded “pads” 31.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/0880231 to Matsushita.
Matsushita provides each of the elements of the claims as noted above except for a pad gripping portion comprised of TPR.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have selected TPR for any of the exterior sheet 34 or for the ant-slip material 53 for its inherent material properties such as high coefficient of friction, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   There would d have been no unexpected or unpredictable results obtained in selecting TPR.

Claims 11, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/0880231 to Matsushita in view of U.S. D549,031 to Berkson.
Matsushita provides each of the elements of the claims as noted above except for a grip having a plurality of undulating/arcs to provide for fingers of the user.
	The figures of Berskon clearly show a hand grip at the center of the front of a seating device, the grip having a plurality of undulating surfaces or connected arcs.
	It ouwl have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to provide the grip taught by Berkson on the front center of the device of Matsushita  to allow the user to easily grab and move the device.
Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to easily grab and move the device.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0245820 to Sorrenti in view of U.S. D549,031 to Berkson.
Sorrenti provides each of the elements of the claims as noted above except for a grip having a plurality of undulating/arcs to provide for fingers of the user.
	The figures of Berskon clearly show a hand grip at the center of the front of a seating device, the grip having a plurality of undulating surfaces or connected arcs.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to provide the grip taught by Berkson on the front center of the device of Sorrenti  to allow the user to easily grab and move the device.
Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to easily grab and move the device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Note U.S. 2015/0015042 to Willingham which teaches various flexibilities and a hand grip in a posture correcting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636